Per Curiam,
The contract between the plaintiff and his father being in writing, it was obligatory upon the father, and the plaintiff was entitled to recover on it. But the contract not having fixed upon the rate of compensation to be paid to the plaintiff for his services but, on the contrary, expressly provided that it should be a reasonable recompense, it necessarily devolved upon the jury exclusively to say how much it should be. The court properly left this question to the jury with correct instructions as to their duty. While it must be conceded that the remarks of the trial judge complained of in the first assignment were more redundant than the occasion required we cannot say there was positive error in them which we could regard as ground for reversal. The natural repugnance of most persons to contracts of this nature was some excuse for the comments of the court, but they were not erroneous in law.
The sixth assignment cannot be sustained. An attempt was made to recover for services outside the written agreement, but the testimony was properly rejected, as it was of the character we have so often condemned, and did not amount to a definite contract.
Judgment affirmed.